DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 03/18/2021.  Claims 22, 29, and 36 have been amended. Claims 22-42 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2021 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,229,432 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,229,432 recite the entirety of limitations of claims 22-42 of the instant application but additionally claim that “wherein presenting the one or more tiles includes: determining, via the server, a price band, a value band, and a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options; and presenting, on the first GUI, an indication of the price band, the value band, and the discount band”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:
Step 2A, Prong I: Independent claims 22, 29, and 36 recite a method, apparatus, and computer-readable medium for using received promotion information from a merchant retrieving promotion option structures and display tiles associated with promotion option structures. Under Step 2A, Prong I, claims 22, 29, and 36 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Using received promotion information from a merchant retrieving promotion option structures and display tiles associated with promotion option structures is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving input the input comprising information indicative of a service offered by a merchant; providing the information indicative of the service offered by the merchant; retrieve a plurality of promotion option structures associated with the service offered by the merchant; applying machine learning to each plurality of promotion options to leverage similarities of extracted features, tagging the promotion options with the extracted features, generating promotion option structures comprised with the tagged extracted features, providing a plurality of tiles; receiving one or more tile selections; and confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 22, 29, and 36 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 22, 29, and 36 have recited the following additional elements: Graphical User Interface, Server, Database, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 22, 29, and 36 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. GUI, and therefore do not integrate the abstract idea into a practical application. The courts decided that Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 22, 29, and 36 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0154], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 23-28, 30-35, and 37-42
Under Step 2A, Prong II, for dependent claims 23-28, 30-35, and 37-42, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication 2008/0040175 to Dellovo in view of U.S. Patent 8,010,404 to Wu and in further view of U.S. Publication 2013/0007020 to Basu.

Claims 22-28, 29-35, and 36-42 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 22:
Dellovo teaches:
A method comprising (Dellovo: ¶ [0034]): 
providing, via a display at a merchant device, a first graphical user interface (GUI) configured to receive input (i.e. user interface is configured to receive inputs) (Dellovo: ¶ [0122] “Computer interaction interface elements such as check boxes, cursors, menus, scrollers, and windows (collectively and commonly referred to as widgets) similarly facilitate the access, operation, and display of data and computer hardware and operating system resources, functionality, and status. Operation interfaces are commonly called user interfaces. Graphical user interfaces (GUIs) such as the Apple Macintosh Operating System's Aqua, Microsoft's Windows XP, or Unix's X-Windows provide a baseline and means of accessing and displaying information graphically to users.” Furthermore, as cited in ¶ [0076] “In one implementation, child Ad generation templates are made available for display to system administrators who may decide whether they are suitable for inclusion in the Ad generation template DB.”);
receiving input, via the first GUI, the input comprising information indicative of a service offered by a merchant (i.e. content provider provides input of content characteristics, such as a service to be offered, to be included in the ad) (Dellovo: ¶ [0027] “The CAN 201 retrieves Ad generation templates 230 from an Ad generation template database 23S based in part on provider content characteristics included as part of the ad request 212. The CAN system extracts and incorporates content from base data entries (BDEs) 237 which are stored on a BDE host entity's underlying data base 236 (e.g., a database with Monster job listings). The system processes extracted BDE content in accordance within ;
providing the information indicative of the service offered by the merchant to a server (i.e. ads generated with content characteristics are presented to content provider for approval) (Dellovo: ¶ [0027] “The CAN 201 retrieves Ad generation templates 230 from an Ad generation template database 23S based in part on provider content characteristics included as part of the ad request 212. The CAN system extracts and incorporates content from base data entries (BDEs) 237 which are stored on a BDE host entity's underlying data base 236 (e.g., a database with Monster job listings). The system processes extracted BDE content in accordance within an Ad Generator module 240 in accordance with a set of generation rules stored in the ad generation template DB 23S. The generated ads 235 may be sent to the content provider system 210 for incorporation with the provider content 215 before final distribution across the internet 225 to web user 245.”);
causing the server to retrieve, from a structure database, a plurality of promotion option structures associated with the service offered by the merchant, each of the plurality of promotion options structures comprising potential configurations that are pre-approved for automated approval, the automated approval determined utilizing a historical database comprising historical information regarding an efficacy of previously offered promotions (i.e. retrieve advertisement generation templates, utilizing historical performance data regarding an efficacy of previously offered advertisements) (Dellovo: ¶ [0044] “Similarly, an implementation of the system may employ various standards of performance success for evaluating Ad efficacy. The system may be configured to rank the Ads based on one or more performance characteristics. The ranking, in turn may be used to determine the propagation of particular Ad generation templates and/or Ad generation template elements in , 
providing, via the display now presenting an updated GUI, a plurality of tiles, each of the plurality of tiles being distinct and configured to be selected, wherein each of the plurality of tiles are indicative of the retrieved one or more promotion option structures (i.e. providing updated advertisements, wherein the advertisements are different) (Dellovo: ¶¶ [0038] [0039] “In the embodiment shown in FIG. 4, the template instructing the expression of extracted BDE elements in a particular Ad is encoded in an XML format 465. The resulting Ad is displayed at 470…A single BDE may be incorporated into a diverse array of different Ads, yielding a sort of Ad biodiversity, via the employment of different Ad generation templates.”),
wherein each tile includes at least one option and the descriptor associated with each included option (i.e. each advertisement includes different ad options with different descriptors) (Dellovo: Figs. 6b to 6d and ¶ [0038] “The generation template may also coordinate Ad themes, background designs, incorporation of an arrangement of interactive elements/widgets. Also, the generation template may be configured to define the Ad size, Ad type (e.g., in an internet-based Ad embodiment, the Ad type may ,
wherein providing, via the updated GUI, the plurality of tiles includes: enabling editing of a descriptor associated with each of the plurality of tiles, by presenting a list of available selections (i.e. allows edit or manual changes to advertisements) (Dellovo: ¶ [0088] “In yet another embodiment, the system may admit manual changes to Ad generation templates and/or Ad generation template elements by a system administrator.”);
receiving one or more tile selections via the first GUI (i.e. receiving selection of child advertisements) (Dellovo: ¶ [0076] “In one implementation, child Ad generation templates are made available for display to system administrators who may decide whether they are suitable for inclusion in the Ad generation template DB.”);
confirming that the one or more tile selections and the edited descriptor correspond to a configuration that is pre-approved for automated approval (i.e. child advertisements with edited changes are brought to attention to the system admin to be confirmed that they should be together or coalesced) (Dellovo: ¶ [0084] “In another embodiment, particular Ad generation template elements and/or characteristics may be tied together or linked in such a way that they tend to carry over together from parent Ad generation templates into child Ad generation templates. For example, if two Ad generation template elements and/or characteristics (e.g., pop-up Ad and prominently featured salary) are correlated with a consistent and/or high-degree of performance success, they may be automatically coalesced into a single Ad generation template characteristic or brought to the attention of a system administrator who may elect to coalesce them.”); and
providing a window within the updated GUI configured to display a message indicative of a pre-approval (i.e. providing a window to display the approved advertisements) (Dellovo: Fig. 11 and ¶ [0077] “FIG. 11 shows an illustrative example of Ad recombination in one embodiment, whereby two parent Ad generation templates (1101 and 1105) are recombined into a child Ad generation template 1108. Though representations of the Ads themselves are shown in the figure for clarity, it may in fact be the underlying Ad generation templates that are recombined. Each Ad generation template underlying the Ads in FIG. 11 has a number of characterizing elements.”).
Dellovo does not explicitly disclose wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used.
However, Wu further discloses wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, and market-segments in which specific terms are used (i.e. product attributes are normalized based on term equivalencies for the market-segment) (Wu: Col. 10 Lines 52-56 and Col. 11 Lines 5-11 “Once this information is gathered, all product prices and volume may be "equivalized". In one example, a demand group (a group of highly substitutable products) is chosen having, for example, "soft drinks" as its subject category…Additionally, size information may be used to define further product attributes. For example, if the size is in the bottom tertile of sizes for that product, it will be classified as "Small" size. Correspondingly, if the size is in the middle tertile of sizes for that product, it will be classified as "Medium" size, and if the size is in the top tertile of sizes for that product, it will be classified as "Large" size.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s wherein each of the one or more tiles is generated using term equivalencies identified for normalization and feature extraction and the region, peer-group, .
Dellovo and Wu do not explicitly disclose wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features; tagging each of the plurality of promotion options with component data indicative of each set of features into which extracted features are grouped; and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title.
However, Basu further discloses:
wherein each of the plurality of promotion option structures are generated by: applying machine learning to each of a plurality of promotion options associated with the service to leverage similarity measures of extracted features to previously grouped features (i.e. applying machine learning to text to leverage/extract features that are common within text such as being nouns/verbs) (Basu: ¶ [0014] “Knowledge acquisition from text based on natural language processing and machine learning techniques includes many different approaches for extracting knowledge from texts. Approaches based on natural language parsing may look for patterns containing noun phrases (NP), verbs (V), and optional prepositions (P). For example, common patterns can be NP-V-NP or NP-V-P-NP. When extracting relationships, the verb, with an optional preposition, may become the relationship label.”);
tagging each of the plurality of promotion options with component data indicative of each set of features into which extracted features are grouped (i.e. tagging text with the same parts of speech) ; and
generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title (i.e. generating structures comprised of a normalized titles/keyword text that represents the same concept) (Basu: ¶ [0037] “During a concept generation iteration, each occurrence of a concept in the corpus of documents may be merged into a single term for the concept in camel-case notation. Further, merging the concepts may include sorting and ordering the list of concepts into a single term for the concept in camel-case notation. Camel-case notation may capitalize the first letter of each term in a concept as in "HealthCareProvider". The term-by-document matrix may be reconstructed based on the updated corpus before a new concept generation iteration begins. After the SVD computation and extraction of important terms occurs in a new iteration, multi-grams, or n-grams, may be found with values of n that increase in subsequent iterations, since each of the three components of a trigram can be a concept from a previous iteration. As a result, in successive iterations, the number of complex concepts in the term by document matrix may increase, while the number of single words may decrease.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Basu’s applying machine learning to leverage similarity measures of extracted features, tagging each promotion options with extracted features, and generating a particular promotion option structure comprised of the component data with which a target promotion option was tagged and a normalized title to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this because “rendering the extracted relationships in .
With respect to Claims 29 and 36:
All limitations as recited have been analyzed and rejected to claim 22. Claim 29 recites “an apparatus for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface (GUI), the GUI configured to receive input, prompt access to a server that is configured to perform a series of determinations based on the input, provide particular options back to the GUI, and present the particular options as selectable tiles, the apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” (Dellovo: ¶ [0098]). Claim 36 recites “a computer program product for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface (GUI), the GUI configured to receive input, prompt access to a server that is configured to perform a series of determinations based on the input, provide particular options back to the GUI, and present the particular options as selectable tiles, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:” (Dellovo: ¶ [0112]). Claims 29 and 36 do not teach or define any new limitations beyond claim 22. Therefore they are rejected under the same rationale.

With respect to Claim 23:
Dellovo teaches:
The method of Claim 22, further comprising: causing the server to access a corpus of promotion options generated from the structure database, the structure database comprising (1) one or more promotion options, (2) one or more promotion option structures, and (3) one or more promotion structures (i.e. accessing a corpus of advertisements generated from BDE, wherein the database comprises advertisements 510a-d, ad templates 505a-d, and BDE 303), wherein each promotion structure comprises a combination of a subset of the one or more promotion option structures (i.e. BDE is organized into ad templates), wherein each promotion option structure corresponds to one or more of the promotion options (i.e. ad templates 505a-d are associated with advertisements 510a-d), and wherein each promotion option comprises text indicative of a title and one or more subtitles, and is associated with at least one service (i.e. advertisement 510a has text indicative of title and subtitle) (Dellovo: Fig. 5, 505a-d reads on promotion structure and 510a-d reads on promotion option. ¶ [0031] “FIG. 3 is a high-level flow diagram illustrating aspects of the advertisement evolution process in one embodiment of the system. The system receives provider content from content provider/system affiliate 301, selects a BDE 303, and selects an Ad generation template from Ad generation template database (DB) 305. Extracted content from a BDE is organized into an Ad or Ads at 310 in accordance with instructions in the Ad generation template. The extracted content from a single BDE may be incorporated into a variety of different Ads based on BDE organizing instructions contained in various Ad generation templates.” Furthermore, ¶¶ [0037] [0038] [0047] further describe ad element or ad characteristic that reads on promotion option structure.),
wherein each promotion option structure excludes text and is associated to a same underlying information as an associated promotion option (i.e. ad templates comprise of fields that determine characteristics of advertisements) (Dellovo: ¶ [0037] “Analogous to the way an organism's genetic sequence determines the expression of many of its traits, the Ad generation template 460 may determine Ad format, traits, characteristics, and/or elements of an advertisement. There exist a vast array of Ad characteristics that an Ad generation template may control or determine, including which BDE elements are incorporated into/omitted from an advertisements, as well as Advertisement format ,
wherein the promotion option structure is comprised of a series of components that are equivalent to one or more various features of an associated promotion option (i.e. ad templates comprise ad format and ad characteristics) (Dellovo: ¶ [0037] “Analogous to the way an organism's genetic sequence determines the expression of many of its traits, the Ad generation template 460 may determine Ad format, traits, characteristics, and/or elements of an advertisement. There exist a vast array of Ad characteristics that an Ad generation template may control or determine, including which BDE elements are incorporated into/omitted from an advertisements, as well as Advertisement format and characteristics such as layout, arrangement, and/or size of BDE elements and/or other Ad features, colors, fonts, multimedia content (e.g., images, animations, video, audio, etc.).”),
wherein a component comprises a term or phrase that is equivalent to a grouping of features, each component representing an actual concept, which, when using natural language, is described as using or otherwise relating to a large variety of different terms or phrases, each component associated with a grouping of features identified as having an equivalent meaning in a given context (i.e. ad templates include ad themes, wherein the ad themes group similar meta data of the advertisements together) (Dellovo: ¶ [0038] “The generation template may also coordinate Ad themes, background designs, incorporation of an arrangement of interactive elements/widgets. Also, the generation template may be configured to define the Ad size, Ad type (e.g., in an internet-based Ad embodiment, the Ad type may specify pop-up, pop-under, banner, hover, interstitial web page, rich media banner, e-mail solicitation, redirect, and/or the like), Ad combinations, proximities of different Ads, and/or the like. In the embodiment shown in FIG. 4, the template instructing the expression of extracted BDE elements in a particular Ad is encoded in an XML format 465. The resulting Ad is displayed at 470.” Furthermore as cited in ¶ [0081] “In one embodiment, Ad generation template evolution may be .
With respect to Claims 30 and 37:
All limitations as recited have been analyzed and rejected to claim 23. Claims 30 and 37 do not teach or define any new limitations beyond claim 23. Therefore they are rejected under the same rationale.

With respect to Claim 24:
Dellovo does not explicitly disclose the method of Claim 22, wherein providing, via the first GUI, the plurality of tiles further includes: determining, via the server, a price band, a value band, and a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options; and presenting, on the first GUI, an indication of the price band, the value band, and the discount band.
However, Wu further discloses determining, via the server, a price band, a value band, and a discount band derived from the one or more promotion option structures, each corresponding, respectively, to prices, values, and discounts associated with previously offered, successful, promotion options (Wu: Col. 68 Lines 22-48 “The Product Level Response Analyzer 5102 may also calculate the forecasted change in the overall category volume, eqvolume, ; and 
presenting, on the first GUI, an indication of the price band, the value band, and the discount band (Wu: Col. 68 Lines 52-60 “The Demand Group Response Analyzer 5104 calculates the forecasted percent change in each demand group's volume, equivalent volume, revenue and profit resulting from a range of base price changes. These calculations provide non-cannibalistic price responses of demand groups. These calculations may feed into the graphs for display in the User Interface 5004. Additionally, in some embodiments, a scatter plot may be generated form these calculations for display in the User Interface 5004.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s determining a price band, a value band, and a discount band derived .
With respect to Claims 31 and 38:
All limitations as recited have been analyzed and rejected to claim 24. Claims 31 and 38 do not teach or define any new limitations beyond claim 24. Therefore they are rejected under the same rationale.

With respect to Claim 25:
Dellovo does not explicitly disclose the method of Claim 24, further comprising: receiving input regarding price, value, and discount, via the updated GUI.
However, Wu further discloses receiving input regarding price, value, and discount, via the updated GUI (i.e. select price, or value/discount price change) (Wu: Col. 77 Lines 54-62 “The Product Response Scatter Plot 6512 provides insight into how products/demand groups/categories react to a given price change. Selecting any point on the scatter plot may bring up the name of the selected product/ demand group/line group/category. Lift Selection Field 6514 enables selection of the lift (Unit Volume, Revenue, or Profit) displayed upon the Product Response Scatter Plot 6512. Baseprice Increment Field 6516 enables selection of the base price change percentage for the Product Response Scatter Plot 6512.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s receiving input regarding price, value, and discount, via the updated GUI to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 25. Claims 32 and 39 do not teach or define any new limitations beyond claim 25. Therefore they are rejected under the same rationale.

With respect to Claim 26:
Dellovo does not explicitly disclose the method of Claim 25, further comprising: in an instance in which the selected price, value and discount fall within the presented range of the price band, the value band, and the discount band, receiving automated approval to generate the promotion structure.
However, Wu further discloses in an instance in which the selected price, value and discount fall within the presented range of the price band, the value band, and the discount band, receiving automated approval to generate the promotion structure (i.e. determining if the recommended price falls within acceptable parameters such as a neutral cost) (Wu: Col. 58 Lines 27-65 “Prior to the implementation of optimized prices, SKU A is selling at a price of $18. The authorized price change window for SKUA is specified to be the period starting on February 1 and ending February 28. Benefits for SKUA will start to accrue after February 01 based on the product's retail prices during this month. Price changes that occur after February 28 will be .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s in an instance in which the selected price, value and discount fall within the presented range of the price band, the value band, and the discount band, receiving automated approval to generate the promotion structure to Dellovo’s method for .
With respect to Claims 33 and 40:
All limitations as recited have been analyzed and rejected to claim 26. Claims 33 and 40 do not teach or define any new limitations beyond claim 26. Therefore they are rejected under the same rationale.

With respect to Claim 27:
Dellovo does not explicitly disclose the method of Claim 25, wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price.
However, Wu further discloses wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price (i.e. developing or calculating ranges of revenue associated with price changes and discount level from the smallest to the largest value for the top 80th percentile for base price) (Wu: Col. 75 Lines 25-33 “The process .
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Wu’s price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price to Dellovo’s method for programmatically generating a promotion configured for automated approval from a promotion and marketing service via a graphical user interface.  One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 34 and 41:
All limitations as recited have been analyzed and rejected to claim 27. Claims 34 and 41 do not teach or define any new limitations beyond claim 27. Therefore they are rejected under the same rationale.

With respect to Claim 28:
Dellovo teaches:
The method of Claim 26, further comprising: in an instance in which the promotion structure receives automated approval, the window within the updated GUI configured to display the message indicative of a pre-approval is provided (i.e. if RP score is above threshold then advertisement is indicative of pre-approval) (Dellovo: ¶ [0085] “Ad generation template elements and/or characteristics that are good candidates for coalescing may be identified heuristically by a system administrator using evolutionary visualizations discussed above or may be automatically detected. Automatic detection may proceed in a variety of different ways in various implementations of the present invention. In one implementation, the system may restrict its attention to Ad generation templates exhibiting the best performance (e.g., RP>O.9) in a given generation and then coalescing Ad generation template elements and/or characteristics that occur together most frequently in the set of best performing Ad generation templates. For example, if a large majority of the best performing Ad generation templates are pop-up Ads with a prominently featured salary, then these characteristics may be tied together into a single characteristic in subsequent generations.”), and
in an instance in which the promotion structure does not satisfy automatic approval requirements, providing a window within the updated GUI configured to display a message indicative of a lack of approval and each of one or more particular options determinative of the failure (i.e. if RP score is below threshold then advertisement is indicative of lack of approval) (Dellovo: ¶ [0087] “Automatic .
With respect to Claims 35 and 42:
All limitations as recited have been analyzed and rejected to claim 28. Claims 35 and 42 do not teach or define any new limitations beyond claim 28. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 14-16 of the Remarks disclosed, filed on 03/18/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 22-42 have been considered but are not persuasive. The Applicant asserts “Specifically, the elements of the independent claims set forth an improved database enabling more quick and efficient sorting and retrieval of information. See Paragraphs [0044] and [0045], which are reproduced, in part, below: [0044] To reduce reliance on city planners, however, requires increasing the ability to automate promotion option analysis and, in some examples, automating approval of promotions. In this regard, a structure database (such as that shown in Figure 1) must be populated with promotion information that can be automatically identified, sorted, and provided to sales representatives. In this regard, a principle function of the promotional system 102 
Applicant’s arguments see pages 13-14 of the Remarks disclosed, filed on 03/18/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 22-42 over Dellovo in view of Wu have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in further view of U.S. Publication 2013/0007020 to Basu.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to promoting environmentally responsible activities.
U.S. Publication 2013/0030895 to Eichstaedt disclosing receiving an indication that a user  selected social network data that is displayed, on a client device, concurrently with offer data that indicates a coupon offer; wherein prior to receiving the indication, the user of the client device is incapable of accessing the coupon offer; in response to receiving the indication that the user selected the social network data, allowing the user to access the coupon offer, and causing a message to be sent to each user of a plurality of users that are identified, in a social network, as connected to the user, wherein the message includes data about the coupon offer or a coupon provider that initiated the coupon offer; wherein the method is performed by one or more computing devices.
U.S. Publication 2015/0120575 to Joshi disclosing an approach is provided for negotiating and authenticating coupons.  A coupon management platform receives a request for determining a first offer information associated with at least one first coupon.  The coupon management platform processes and/or facilitates a processing of the first offer information against one or more negotiation rules to determine at least one second coupon.  The coupon management platform further causes, at least in part, a presentation of the at least one second coupon, second offer information associated with the at least one second coupon, or a combination thereof.
U.S. Publication 2015/0310489 to Hussain disclosing A method of publishing and managing a self-service digital promotional advertisement, such as a coupon, a discount deal, or 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 10, 2021